  Case 17-05191         Doc 43     Filed 12/10/18 Entered 12/10/18 12:21:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05191
         JOANN JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/23/2017.

         2) The plan was confirmed on 04/27/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-05191        Doc 43       Filed 12/10/18 Entered 12/10/18 12:21:10                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,640.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $3,640.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $171.60
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $171.60

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
AMERICAN CREDIT ACCEPTANCE       Unsecured     25,117.00     15,745.37      15,745.37            0.00       0.00
AMERICAN CREDIT ACCEPTANCE       Secured              NA     25,534.37      25,534.37            0.00       0.00
CAPITAL ONE NA                   Unsecured         435.00        435.20         435.20           0.00       0.00
CHICAGO PATROLMENS FEDERAL C     Unsecured      1,332.00            NA             NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C     Unsecured      1,237.00            NA             NA            0.00       0.00
CITY OF CHICAGO                  Unsecured         175.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         719.00        913.30         913.30           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         244.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         146.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          51.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         183.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         125.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          85.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         122.00           NA             NA            0.00       0.00
COMCAST                          Unsecured         689.00           NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA         108.84         108.84           0.00       0.00
DEVON FINANCIAL SERVICE          Unsecured         372.00        371.50         371.50           0.00       0.00
IL DEPT OF REVENUE               Priority           82.00         82.00          82.00          82.00       0.00
ILLINOIS TITLE LOANS INC         Secured        4,000.00       4,000.00       4,000.00      2,689.58     428.78
ILLINOIS TITLE LOANS INC         Unsecured            NA       2,902.64       2,902.64          28.50       0.00
INSURE ON THE SPOT               Unsecured         643.00           NA             NA            0.00       0.00
INTERSTATE REALTHY MANAGEME      Unsecured      2,694.00            NA             NA            0.00       0.00
NATIONAL CREDIT SYSTEMS          Unsecured            NA       3,993.16       3,993.16          39.21       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         545.00        417.59         417.59           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         286.00        285.92         285.92           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,018.00       1,018.86       1,018.86           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         422.00        422.68         422.68           0.00       0.00
SPEEDYRAPID CASH                 Unsecured      1,756.00       1,623.63       1,623.63          15.95       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         758.00           NA             NA            0.00       0.00
TRUNKETT & TRUNKETT              Unsecured      3,247.00       5,978.54       5,978.54          58.72       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-05191         Doc 43     Filed 12/10/18 Entered 12/10/18 12:21:10                Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim        Claim       Principal       Int.
Name                               Class    Scheduled     Asserted     Allowed        Paid          Paid
US DEPT OF EDUCATION            Unsecured     10,472.00    10,400.03    10,400.03        125.66         0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal              Interest
                                                          Allowed              Paid                  Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                 $0.00
      Mortgage Arrearage                                   $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                          $4,000.00          $2,689.58               $428.78
      All Other Secured                               $25,534.37              $0.00                 $0.00
TOTAL SECURED:                                        $29,534.37          $2,689.58               $428.78

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                $0.00
       Domestic Support Ongoing                             $0.00              $0.00                $0.00
       All Other Priority                                  $82.00             $82.00                $0.00
TOTAL PRIORITY:                                            $82.00             $82.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $44,617.26            $268.04                 $0.00


Disbursements:

       Expenses of Administration                              $171.60
       Disbursements to Creditors                            $3,468.40

TOTAL DISBURSEMENTS :                                                                      $3,640.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-05191         Doc 43      Filed 12/10/18 Entered 12/10/18 12:21:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
